Citation Nr: 1509872	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-31 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine, status post fusion.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left knee disability

4.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1973 to June 1977 and from September 1984 to April 1999.  The evidence of record also suggests that the Veteran had reserve service between his two periods of active service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for a bilateral foot disability, gastroesophageal reflux disease (GERD), and depression, to include as secondary to service-connected cervical and lumbar spine disabilities, have been raised by the record in a March 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

The Board notes that there may be outstanding evidence pertinent to the Veteran's appeal.  The Veteran had verified active service from June 1973 to June 1977 and from September 1984 to April 1999.  Additionally, the record indicates that the Veteran had additional reserve service between his periods of active service.  While some reserve records, specifically service treatment records (STR) dated between the Veteran's periods of active service, have been obtained and associated with the claims file, personnel records have not been obtained.  Additionally, it is unclear whether all the Veteran's STRs for his period of reserve service are of record.  As the Veteran's reserve service has not been confirmed and there are potentially relevant additional records that are outstanding, an attempt must be made to obtain and verify any additional periods of reserve service and obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The record also suggests that there may be outstanding VA and private treatment records.  In a December 2012 correspondence, the Veteran indicated that he received VA treatment from September 2011 to present.  Also, the September 2013 Supplemental Statement of the Case referenced VA treatment records through May 2013.  The most recent VA treatment records associated with the claims file are dated in October 2012.  An August 2011 VA treatment record noted that the Veteran had received epidural steroids injections for back pain as recently as August 2010.  A March 2006 treatment record from Dr. Javed, M.D., noted that the Veteran was referred to Dr. Kabakibou for epidural steroids.  The private treatment records in the claims file do not document epidural injections in August 2010.  Accordingly, on remand reasonable efforts must be made to obtain all outstanding VA and private treatment records.  

The Board notes that the Veteran was not provided VA examinations with regard to his claims for service connection for right knee and right ankle disabilities and sleep apnea.  Generally, VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's sleep apnea claim, a private sleep study confirmed that the Veteran had sleep apnea.  The Veteran reported that he snored excessively during service and that it kept him awake.  He also noted that sleep apnea was not a concern at the time, and therefore his symptoms went unrecognized.  An August 1975 STR noted that the Veteran had trouble sleeping.  As the Veteran is diagnosed with sleep apnea and his STRs contain reports of sleep difficulties, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's sleep apnea.  

With regard to the Veteran's right knee and right ankle disabilities, in an undated statement, Dr. Biggs reported that the Veteran had severe osteoarthritis of the knees and severe degenerative arthritis of the ankles.  In a March 2013 correspondence, the Veteran's representative asserted that the Veteran's 80 plus parachute jumps contributed to his current lower extremity disabilities.  The Veteran's DD Form 214 reflects that the Veteran earned a parachute badge.  Thus, the Board finds the evidence of record indicates a current right knee and ankle disabilities and some indication that they may be related to the Veteran's active service.  Accordingly, the Board finds that a VA examination is warranted to determine the nature and etiology of any right ankle and right knee disabilities.  

With regard to the Veteran's claims for left knee and left ankle disabilities, the Board finds that the February 2010 QTC examination report is inadequate for adjudicating the claims.  

With respect to the Veteran's left knee, the examiner diagnosed the Veteran with degenerative joint disease and opined that it was more likely than not a progression of the Veteran's open reduction internal fixation (ORIF) of the left tibia/fibula and meniscal tear.  The examiner explained that those injuries were known to progress to degeneration with time.  The Board finds the examiner's opinion to be conclusory and insufficient to address all plausible bases for service connection.  Specifically, the examiner failed to address the Veteran's assertions that his daily physical training and numerous parachute jumps during his first period of active duty, prior to his ORIF and meniscal tear, caused his left knee and ankle conditions.  Additionally, with regard to the Veteran's ORIF of the left tibia/fibula and left knee meniscal tear, which preexisted his second period of service, even assuming those injuries are known to progress over time, the examiner did not sufficiently explain why that was true in this Veteran's case and did not address whether those preexisting conditions were aggravated by the Veteran's second period of active duty.  

With respect to the Veteran's claim for a left ankle disability, the February 2010 examination report noted a diagnosis of an old left ankle fracture and physical findings including decreased range of motion.  The examiner opined that any nexus opinion would require speculation because there was no medical documentation regarding the Veteran's left ankle condition.  The evidence of record includes in-service and post-service medical evidence pertinent to the Veteran's left ankle, including STRs in June 1976 noting that the Veteran reported left ankle pain and was diagnosed with a bone fragment inferior to the distal fibula.  The evidence also indicates that in the early 1980s, the Veteran was treated for an open comminuted fracture of his left distal tibia and fibula.  The examiner's opinion is inadequate because it fails to address the Veteran's lay statements and was based on the inaccurate premise that there is no medical evidence of record concerning the Veteran's left ankle disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative)

With regard to the Veteran's claims for increased initial ratings for service-connected degenerative arthritis of the cervical and lumbar spine, the record contains conflicting evidence as to whether the Veteran experiences neurological impairments.  The Veteran asserts that his service-connected spine disabilities have resulted in neurological complications, including erectile dysfunction, radiculopathy, and urinary and bowel symptoms.  While the September 2013 VA examination report and the February 2010 QTC report do not reveal objective neurological symptoms, a May 2006 treatment record by Dr. Javed diagnosed the Veteran with left C7 radiculopathy.  Accordingly, an additional VA examination is warranted to address any additional treatment records obtained on remand and to reconcile the conflicting evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from October 2012 to present.   

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment for any medical condition on appeal, to include treatment by Dr. Kabakibou.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

3.  To the extent possible, request verification of the dates the Veteran served in the reserve, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

4.  Take appropriate steps, including contacting the Veteran's reserve unit, to obtain any outstanding service personnel and service treatment records for his reserve service.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e) (2014), and give him an opportunity to respond.

5.  Thereafter, provide the Veteran with a VA examination to determine the nature, extent, and etiology of any identified right or left knee and ankle disabilities.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any right or left knee and ankle disabilities;

b.  For any diagnosed knee or ankle disabilities, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified disability had its onset during or is otherwise causally or etiologically related to the Veteran's first period of active service, from June 1973 to June 1977, to include the Veteran's daily physical training and numerous parachute jumps;

The examiner should specifically address the June 1976 STRs noting a small bone fragment inferior to the Veteran's distal fibula and the January 1987 STR noting that the Veteran was stabbed with a knife right above his right patella.  The examiner should also address the Veteran's assertion that his 80 plus parachute jumps and daily physical training in combat boots stressed his joints and led to his current knee and ankle disabilities.  

c.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to a disease or injury incurred ACDUTRA; and

d.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to an injury incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

e.  With regard to any left knee or ankle disabilities, the examiner should state whether the evidence clearly and unmistakably establishes that any diagnosed disability preexisted the Veteran's second period of active duty from September 1984 to April 1999.  The examiner should address the extensive private treatment records dated in the early 1980s, to include the records from Kennestone Hospital, indicating that the Veteran was involved in a severe motorcycle accident and was treated for left knee meniscus tear and an open comminuted fracture of the left tibia and fibula.  

If any left knee or ankle disability pre-existed service, was it clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?
The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability

f.  If the examiner finds that the evidence does not clearly and unmistakably establish that the Veteran had a left knee or ankle disability that preexisted his second period of active duty or finds that it did preexist service but that it was not clearly and unmistakably not aggravated by service, opine whether it is at least as likely as not (50 percent probability or more) that any diagnosed left knee or ankle disability had its onset during the Veteran's second period of active duty or is otherwise related to his military service.

6.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of his sleep apnea.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to:

a.  Whether it is at least as likely as not (i.e., 50 percent probability or higher) that sleep apnea had its onset in active service or is otherwise causally or etiologically related to active service;

The examiner should address the Veteran's contention that he snored excessively during active service and that his snoring kept him awake.  The examiner should also address the August 1975 STR noting that the Veteran reported trouble sleeping.

b.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that sleep apnea is related to a disease or injury incurred in ACTDUTRA; and 

c.  Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that his sleep apnea is related to an injury incurred in INACDUTRA (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

7.  Provide the Veteran with a VA examination(s) to determine the current nature and severity of his service-connected cervical and lumbar spine disabilities.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination(s).  Any necessary diagnostic testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The Veteran's symptoms should be evaluated in accordance with VA rating criteria to include addressing whether the Veteran has any neurological manifestations related to his spine disabilities.  The examiner should specifically address the Veteran's assertions that his spine disabilities have resulted in erectile dysfunction, bilateral lower extremity radiculopathy, and urinary and bowel symptoms.  
8.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

